Citation Nr: 0214105	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  97-13 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether an appeal was perfected with respect to the claim of 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  

(The issue of entitlement to an increased disability rating 
for recurrent postoperative bilateral inguinal hernias, 
currently rated as 20 percent disabling, will be the subject 
of a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1980 to April 
1981.  

This matter came before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The Board remanded this 
issue in October 1998, finding that the veteran had expressed 
disagreement with the RO's failure to adjudicate his claim 
for TDIU.  See Isenbart v. Brown, 7 Vet. App. 537 (1995); 
Garlejo v. Brown, 10 Vet. App. 229 (1997).  The issue was 
remanded so the RO could issue a statement of the case and 
the veteran could have an opportunity to appeal.

The case has now been returned to the Board, and the issue is 
whether the veteran perfected an appeal.

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).  

In the October 1998 Board decision, the Board denied 
entitlement to an increased disability rating for bilateral 
inguinal hernias, then evaluated as 10 percent disabling.  
That decision is final.  See 38 U.S.C.A. §§ 7103(a), 7104(a) 
(West Supp. 2002).  The veteran thereafter perfected an 
appeal from a subsequent rating decision granting him an 
increased rating for his bilateral hernia disability.  That 
issue is the subject of a separate decision.



FINDING OF FACT

Neither the appellant nor his representative filed a 
substantive appeal regarding the denial of entitlement to a 
total disability rating based upon individual 
unemployability.  


CONCLUSION OF LAW

An appeal was not perfected on the issue of entitlement to a 
total disability rating based on individual unemployability, 
and the Board lacks jurisdiction to consider the issue.  
38 U.S.C.A. §§ 7105(d)(3), 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.303 (2001); 66 Fed. 
Reg. 50,318, 50,319 (Oct. 3, 2001) (to be codified as amended 
at 38 C.F.R. § 20.302(b)).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The initial question in 
this case is whether the Board has jurisdiction to consider 
the issue of entitlement to a total disability rating based 
upon individual unemployability.  

When the Board remanded this issue in October 1998, it 
advised the veteran that he would be required to perfect an 
appeal by filing a timely and adequate substantive appeal in 
order to secure Board review of the claim for TDIU.  
Furthermore, by a letter in April 2002, the Board provided 
notice to the veteran and his representative that it would 
consider whether the substantive appeal in this case was 
timely, and they were given an opportunity to request a 
hearing or present argument related to this issue.  See 38 
C.F.R. § 20.203 (2001).  The Board's authority and obligation 
to assess its jurisdiction must be tempered by its obligation 
to assure that it does so in the first instance without 
prejudice to the veteran.  VAOPGCPREC 9-99; see also Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In this case, the Board 
concludes that its consideration of this issue does not 
violate the veteran's procedural rights or otherwise unfairly 
prejudice his case.  

In response to the April 2002 Board letter, the appellant and 
his representative offered no argument.  That letter provided 
the appellant notice of the regulations pertinent to the 
issues of adequacy and timeliness of substantive appeals, as 
well as notice of the Board's intent to consider these 
issues.  He was given 60 days to submit argument on this 
issue and provided an opportunity to request a hearing on 
these issues.  He did not offer any argument.  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (2001).  

In its October 1998 remand, the Board found that the 
appellant had essentially expressed disagreement with the 
failure of the RO to adjudicate a claim for unemployability 
benefits and remanded that claim so that the RO could issue a 
statement of the case on that issue.  In a June 2000 rating 
decision, the RO denied entitlement to a total disability 
rating based on individual unemployability, and in a June 
2000 letter notified the appellant of that determination.  In 
August 2000, it issued a supplemental statement of the case 
as required by the Board's October 1998 remand.  The letter 
accompanying the supplemental statement of the case included 
information about the appellant's appeal rights, including 
the right to request a hearing, and noted that the record 
would be closed if the RO did not hear from the appellant 
within 60 days or within the remainder, if any, of the one-
year period from the date of the letter notifying him of the 
action that he had appealed.  He was provided a VA Form 9, 
Appeal to Board of Veterans' Appeals.  

A claimant must timely file a substantive appeal to perfect 
an appeal. 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (2001); Roy v. Brown, 5 Vet. App. 554 (1993); but see 
Rowell v. Principi, 4 Vet. App. 9 (1993) (RO has discretion 
to dismiss an appeal for failure to file timely substantive 
appeal but failure to file timely substantive appeal does not 
automatically foreclose appeal or deprive Board of 
jurisdiction).  The claimant personally, or his authorized 
representative, may file an appeal.  38 C.F.R. § 20.301(a) 
(2001).  

In this case, the appellant had 60 days following the August 
31, 2000, issuance of the supplemental statement of the case 
to file a substantive appeal.  66 Fed. Reg. 50,318, 50,319 
(Oct. 3, 2001) (to be codified as amended at 38 C.F.R. § 
20.302(b)).  That 60-day period expired on October 30, 2000.  
The only document received from the appellant or his 
representative was a VA Form 646 (Statement of Accredited 
Representative in Appealed Case) dated November 1, 2000 - 62 
days following issuance of the supplemental statement of the 
case - in which the representative presented argument in 
connection with another issue.  There was no mention of the 
unemployability issue.  This statement was received after 
expiration of the deadline for filing a substantive appeal, 
and failed to address the unemployability issue.  Therefore, 
neither the claimant nor his representative filed a timely 
substantive appeal of the denial of a total disability rating 
based upon individual unemployability.  The application for 
appeal is not in conformity with the governing law, and the 
Board shall not entertain it.  38 U.S.C.A. § 7108 (West 
1991).  

Because the Board cannot reach the merits of the claim for 
TDIU, consideration of compliance with the Veterans Claims 
Assistance Act (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002) with respect to providing 
notice and assistance to substantiate that claim is likewise 
beyond the Board's jurisdiction.


ORDER

The veteran having failed to perfect an appeal through filing 
of a timely and adequate substantive appeal, the claim of 
entitlement to a total disability rating based upon 
individual unemployability (TDIU) is dismissed.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

